Title: To Benjamin Franklin from Antoine-Laurent Lavoisier, [13 April 1782?]
From: Lavoisier, Antoine-Laurent
To: Franklin, Benjamin


Monsieur et tres respectable Confrere
a lacademie Ce Samedy. [April 13, 1782?]
M. Le Roy veut bien Se charger de vous faire passer Ce billet et nous nous reunissons pour vous prier de venir diner avec nous a l’arsenal apres demain lundy. Nous aurons M. Magellan et quelques academiciens; nous esperons que Mr votre petit fils voudra bien vous accompagner.
J’ay lhonneur detre avec lattachement le plus respectueux Monsieur et tres respectable Confrere Votre tres humble et tres obeissant serviteur
Lavoisier
 
Addressed: A Monsieur / Monsieur francklin ministre / des etats unis de lamerique / A Passy.
Notation: Lavoisier
